Name: Commission Regulation (EC) No 871/96 of 14 May 1996 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade;  economic geography;  executive power and public service;  agricultural activity;  tariff policy
 Date Published: nan

 15. 5. 96 IENI Official Journal of the European Communities No L 118/3 COMMISSION REGULATION (EC) No 871/96 of 14 May 1996 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, kind used in animal feed covered by CN codes 2309 10 11 and 2309 10 31 ; Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance wiht the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Article 1 Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 fixing the customs duties to be applied by the Community as a result of the negotiations conducted under Article XXIV (6) of the GAIT following the accession of Austria, Finland and Sweden to the Euro ­ pean Union (2), and in particular Article 5 thereof, Regulation (EEC) No 2245/90 is amended as follows: 1 . Article 1 is amended as follows: (a) Paragraphs 2 and 3 are replaced by the following: '2 . Without prejudice to paragraph 1 , the reduced customs duties set out in the Annex on imports of the products designated below and ori ­ ginating in the ACP States shall be reduced by:  ECU 2,19 per 1 000 kg in the case of products covered by CN codes 0714 10 99 and ex 0714 90 19, with the exception of arrowroot,  ECU 4,38 per 1 000 kg in the case of products covered by CN codes 0714 10 10 and ex 1106 20, with the exception of arrowroot flour and meal,  50 % in the case of products covered by CN codes 1108 14 00 and ex 1108 19 90, with the exception of arrowroot starch . 3 . Notwithstanding paragraph 1 , the customs duties on imports of the following products origin ­ ating in the ACP States shall not be levied thereon:  sweet potatoes covered by CN code 0714 20 10,  products covered by CN code 0714 10 91 ,  arrowroot covered by CN code ex 0714 90,  arrowroot flour and meal covered by CN code ex 1106 20,  arrowroot starch covered by CN code ex 1108 19 90.' Whereas Commission Regulation (EC) No 2023/95 of 21 August 1995 adapting by way of a temporary measure the special arrangements for importing cereal substitute products and processed cereal and rice products as provided for in Regulation (EEC) No 2245/90 with a view to the implementation of the Agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations (3), adapts as a temporary measure Commission Regulation (EEC) No 2245/90 (4); whereas it appears that some or all of the language versions of that Regulation contain errors; whereas, in particular, the Annex to Regulation (EC) No 2023/95 has not been added to Regulation (EEC) No 2245/90; whereas the corrected version of the Annex must be added to that Regulation; Whereas Article 4 ( 1 ) of Regulation (EC) No 3093/95 lowers to zero the rates of duties for preparations of a (') OJ No L 349, 31 . 12 . 1994, p. 105. (2) OJ No L 334, 30. 12. 1995, p. 1 . 0 OJ No L 198, 23. 8 . 1995, p. 15 . (4) OJ No L 203, 1 . 8 . 1990, p. 47. No L 118/4 EN Official Journal of the European Communities 15. 5. 96 (b) The following paragraph 4 is added: '4. Notwithstanding paragraph 1 , the customs duties on imports of the following products shall not be levied thereon from 1 January 1996:  Preparations of a kind used in animal feed covered by CN codes 2309 10 11 and 2309 10 31 .' 2 . The Annex to this Regulation is added . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1996. For the Commission Franz FISCHLER Member of the Commission 15. 5 . 96 I EN 1 Official Journal of the European Communities No L 118/5 ANNEX CN code Description Applicable 1 2 3 0714 Manioc, arrowroot, salep, Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets ; sago pith: 0714 10  Manioc (cassava) 0714 10 10   Pellets of flour and meal ECU 13,5/100 kg/net   Other: ex 0714 10 91    Of a kind used for human consumption in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen , whether or not sliced ECU 13,9/100 kg/net 0714 10 99    Other ECU 13,5/100 kg/net 0714 90 - Other:   Arrowroot, salep and similar roots and tubers with high starch content: ex 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen , whether or not sliced ECU 13,9/ 100 kg/net 0714 90 19    Other ECU 13,5/100 kg/net 1102 Cereal flours other than that of wheat or meslin ('): 1102 20  Maize (corn) flour 1102 20 10   Of a fat content not exceeding 1,5% by weight ECU 247,4/tonne 1102 20 90 Other ECU 140,2/tonne 1102 30 00 - Rice flour ECU 198,5/tonne 1102 90 - Other 110290 10 Barley flour ECU 243,7/tonne 1102 90 30 Oat flour ECU 234,3/tonne 1102 90 90 Other ECU 140,2/tonne 1103 Cereal groats, meal and pellets ('):  Groats and meal : 1103 12 00 Of oats ECU 234,3/tonne 110313   Of maize (corn): 1103 13 10  Of a fat content not exceeding 1,5 % by weight ECU 247,4/tonne 1103 1390 Other ECU 140,2/tonne 1103 1400 Of rice ECU 198,5/tonne 1103 19   Of other cereals : 1103 19 10 Of rye ECU 243,7/tonne 1103 1930 Of barley ECU 243,7/tonne 1103 1990 Other ECU 140,2/tonne  Pellets : 1103 21 00 Of wheat ECU 250,3/tonne 1 1 03 29 Of other cereals : 110329 10 Of rye ECU 243,7/tonne 1103 29 20 Of barley ECU 243,7/tonne 1103 29 30 Of oats ECU 234,3/tonne 1103 29 40 Of maize ECU 247,4/tonne 1103 29 50 Of rice ECU 198,5/tonne 1103 29 90 Other ECU 140,2/tonne No L 118/6 I EN I Official Journal of the European Communities 15. 5 . 96 CN code Description Applicable 1 2 3 ECU 138,3/tonne ECU 270,9/tonne ECU 1 32,7/tonne ECU 260,6/tonne Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006: germ of cereals, whole, rolled, flaked or ground ('):  Rolled or flaked grains:   Of barley: Rolled    Flaked   Of oats: Rolled Flaked   Of other cereals :    Of wheat    Of rye    Of maize    Other: _ _ _ _ Flaked rice     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled):   Of barley:    Hulled (shelled or husked) ECU 250,3/tonne ECU 243,7/tonne ECU 247,4/tonne ECU 336,7/tonne ECU 247,4/tonne    Hulled and sliced or kibbled ('Griitze or 'grutten') ECU 2 1 7,3/tonne ECU 2 1 7,3/tonne ECU 339,6/tonne ECU 138,3/tonne ECU 138,3/tonne 1104 1104 11 1104 11 10 1104 11 90 1104 12 1104 12 10 1104 12 90 1104 19 1104 19 10 1104 19 30 1104 19 50 1104 19 91 1104 19 99 1104 21 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 21 99 1104 22 1104 22 20 1104 22 30 1104 22 50 1104 22 90 1104 22 92 1104 22 99 1104 23 1104 23 10 1104 23 30 1104 23 90 1104 23 99 1104 29 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39    Pearled    Not otherwise worked than kibbled    Other   Of oats:    Hulled (shelled or husked)    Hulled and sliced or kibbled ('Griitze or 'grutten ) ECU 234,2/tonne ECU 234,2/tonne ECU 208,8/tonne ECU 132,7/tonne ECU 132,7/tonne ECU 132,7/tonne ECU 220,1 /tonne ECU 220,1 /tonne ECU 140,2/tonne ECU 140,2/tonne    Pearled    Not otherwise worked than kibbled    Clipped    Other   Of maize:    Hulled (shelled or husked), whether or not sliced or kibbled    Pearled    Not otherwise worked than kibbled    Other   Of other cereals :    Hulled (shelled or husked) whether or not sliced or kibbled:     Of wheat     Of rye Other    Pearled: _ _ _ _ Of wheat     Of rye     Other ECU 185,3/tonne ECU 185,3/tonne ECU 185,3/tonne ECU 222,9/ tonne ECU 222,9/tonne ECU 222,9/tonne 15. 5 . 96 I EN I Official Journal of the European Communities No L 118/7 CN code Description Applicable 1 2 3    Not otherwise worked than kibbled: 1104 29 51     Of wheat ECU 142,1 /tonne 1104 29 55 Of rye ECU 138,3/tonne 1104 29 59 Other ECU 140,2/tonne    Other: 1104 29 81     Of wheat ECU 142,1 /tonne 1104 29 85 Of rye ECU 138,3/tonne 1104 29 89 Other ECU 140,2/tonne 1104 30  Germ of cereals, whole, rolled, flaked or ground: 110430 10   Of wheat ECU 103,6/tonne 1104 30 90   Other ECU 102,7/tonne 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 or of the products of Chapter 8 : 1106 20  Of sago, roots or tubers of heading No 0714: 110620 10   Denatured (2) ECU 135,5/tonne 1106 20 90 Other ECU 219,6/tonne 1108 Starches; inulin :  Starches: 1108 11 00   Wheat starch ECU 304,2/tonne 1108 12 00 Maize (corn) starch ECU 219,6/tonne 1108 13 00   Potato starch ECU 219,6/tonne 1108 14 00   Manioc (cassava) starch ECU 219,6/tonne 1108 19   Other starches : 1108 19 10    Rice starch ECU 280,5/tonne 1108 19 90    Other ECU 219,6/tonne 1109 00 00 Wheat gluten, whether or not dried ECU 533/tonne 1 702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter, artificial honey, whether or not mixed with natural honey; caramel : 1 702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other:    Other: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated ECU 27,6/ 100 kg/net 1702 30 59 Other ECU 21,3/ 100 kg/net 1702 30 91     In the form of white crystalline powder, whether or not agglomerated ECU 27,6/ 100 kg/net 1702 30 99 Other ECU 21,3/ 100 kg/net 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose: 1702 40 90 Other ECU 21,3/ 100 kg/net 1702 90  Other, including invert sugar: 1702 90 50   Maltodextrine and maltodextrine syrup ECU 21,3/100 kg/net   Caramel:    Other: 1702 90 75     In the form of powder, whether or not agglomerated ECU 29/100 kg/net 1702 90 79 Other ECU 20,2/ 100 kg/net No L 118/8 | EN I Official Journal of the European Communities 15. 5. 96 CN code Description Applicable 1 2 3 2106 Food preparations not elsewhere specified or included: 2106 90  Other:   Flavoured or coloured sugar syrups :    Other: 2106 90 55 _ _ _ _ Glucose syrup and maltodextrine ECU 21,2/ 100 kg/net 2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10   With a starch content not exceeding 35 % by weight ECU 56,7/tonne 2302 10 90   Other ECU 123,5/tonne 2302 20  Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight ECU 56,7/tonne 2302 20 90   Other ECU 123,5/tonne 2302 30  Of wheat: 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight ECU 56,7/tonne (') 2302 30 90   Other ECU 1 23,5/tonne (') 2302 40  Of other cereals: 2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight ECU 56,7/tonne (') 2302 40 90   Other ECU 123,5/tonne (') 2303 Residues of starch manufacture and similar residues , beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste , whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues : 2303 10 11   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product:    exceeding 40 % by weight ECU 251 /tonne 2309 Preparations of a kind used in animal feeding: ex 2309 10  Dog or cat food, put up for retail sale: Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10 % or less by weight of starch: 15. 5. 96 EN Official Journal of the European Communities No L 118/9 CN code Description Applicable 1 2 3 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products ECU 22,9/tonne 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products ECU 720,4/tonne 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products ECU 69,9/tonne 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products ECU 767,4/tonne 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products ECU 1 38,6/tonne 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products ECU 837/tonne ex 2309 90   Other:    Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine ­ syrup:      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products ECU 22,9/tonne 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products ECU 720,4/tonne 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products ECU 69,9/tonne 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products ECU 767,4/tonne 2309 90 51 ______ Containing no milk products or containing less than 10 % by weight of such products ECU 1 38,6/tonne 2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products ECU 837/tonne (') For the purpose of distinguishing between products covered by CN codes 1102, 1103 and 1104 and those covered by CN codes 2302 10 and 2302 40, products covered by CN codes 1102, 1103 and 1104 are those having both of the following:  a starch content (determined by the modified Ewers polarimetric method) exceeding 45 % by weight referred to dry matter,  an ash content by weight, referred to dry matter (after deduction of any added mineral matter), not exceeding 1 ,6 % for rice, 2,5 % for wheat and rye, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whether or not in the form of flour, is covered in all cases by CN codes 1101 00 00 and 1102. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.